Citation Nr: 1423739	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-26 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to March 1969, including decorated combat service and his awards include the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for hypertension.  

The Board notes that the RO appears to have made an implicit determination that new and material evidence was received regarding this case as it only addressed the merits of the underlying service connection claim.  Despite this implicit determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  Service connection was previously denied for hypertension by an October 2005 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.  Further, new and material evidence was not received within the appeal period of this decision.

2.  The evidence received since the last prior denial of service connection for hypertension was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

3.  Although the Veteran is presumed to have been exposed to herbicides while on active duty, his hypertension is not one of the conditions presumptively associated with such exposure.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's hypertension was incurred in or otherwise the result of his active service, or that it is secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for hypertension, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).

2.  The criteria for a grant of service connection for hypertension, to include as due to herbicide exposure or as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Initially, the Board notes that, for the reasons stated below, it finds that new and material evidence has been received to reopen the previously denied claim.  Therefore, no further discussion of the duties to notify or assist is necessary with respect to this aspect of the Veteran's appeal.

Regarding the underlying service connection claim, the United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in July 2009, which is clearly prior to the October 2009 rating decision that is the subject of this appeal.  This letter, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  The Board notes that records were requested from the Social Security Administration (SSA), but a July 2013 response stated that no such records were available and the RO made of formal finding in November 2013 that such records were unavailable.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested other than the SSA records which were found to be unavailable.  For example, he has not identified outstanding evidence which relates the etiology of his hypertension to service or as secondary to a service-connected disability.  Moreover, he was accorded a VA medical examination regarding this case in September 2009, which included an opinion that addressed the etiology of his current hypertension.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  Moreover, as detailed below, the September 2009 VA examiner noted and discussed an opinion expressed by a prior August 2005 VA examiner.  Nothing in the record, to include the Veteran's own contentions, demonstrates any prejudice with respect to the September 2009 VA examination.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As such, hypertension requires specific medical testing to diagnose and is thus not a disability capable of lay observation. Indeed, even a physician is unable to diagnose hypertension without conducting diagnostic testing.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board also notes that service connection was previously denied for hypertension by an October 2005 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.  Further, no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision; i.e., new and material evidence was not received within the appeal period of this decision.  For example, no additional statements from the Veteran contending that service connection was warranted for hypertension appears to have been of record prior to his April 2009 application to reopen.  Consequently, this decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In this case, the Board finds that the evidence received since the last prior denial, to include the contentions advanced by the Veteran in support of his application to reopen, contain pertinent information that was not considered at the time of the October 2005 decision.  Further, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Consequently, the Board finds that the evidence received since the last prior denial of service connection for hypertension was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of this appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence received to reopen a claim is true without regard to the other evidence of record no longer applies.

The Board also wishes to reiterate the fact that the RO appears to have made an implicit determination that new and material evidence had been received as it addressed the merits of the underlying service connection claim.  Nevertheless, pursuant to Jackson, the Board was required to find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Inasmuch as the RO has already addressed the merits of the service connection claim, the Veteran is not prejudiced by the Board also addressing the merits of this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  Moreover, as detailed above, the Board has found that VA's duties to notify and assist regarding the underlying service connection claim have been satisfied in this case.

Initially, the Board notes that the Veteran's service treatment records do not contain any entries indicative of hypertension.  For example, his blood pressure was noted as being 118/78 (systolic/diastolic) on a May 1965 pre-induction examination; 130/76 on an October 1965 pre-induction examination; and 144/88 on his March 1969 release from active duty examination.  The record also reflects there was no competent medical evidence of hypertension until years after his separation from service.

The Board acknowledges that the Veteran engaged in combat while on active duty, as exemplified, in part, by the fact he received a Purple Heart.  In cases where a claimant asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The Federal Circuit has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, the Veteran does not appear to contend his hypertension is due to a disease or injury that occurred as a result of engaging in combat.  Rather, in various statements, as well as a lay statement from his spouse, he appears to acknowledge that his hypertension was first noted after his separation from service.  He contends, in essence, that his hypertension developed either as a result of in-service herbicide exposure, or as secondary to his service-connected type II diabetes mellitus.

In regard to the contentions of herbicide exposure, the Board acknowledges that the provisions of 38 C.F.R. §§ 3.307, 3.309(e), provide that service connection may be established on a presumptive basis for certain conditions based upon in-service herbicide exposure.  For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.  Moreover, the record reflects the Veteran had active service in the Republic of Vietnam during the Vietnam War Era.  As such, it is presumed he was exposed to herbicides at that time.  See 38 U.S.C.A. § 1116.  However, hypertension is not one of the conditions listed at 38 C.F.R. § 3.309(e) as presumptively associated with such exposure.  Although VA did add ischemic heart disease to this list on August 31, 2010, VA specifically stated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke that do not directly affect the muscles of the heart.  75 Fed. Reg. 53202, 53204 (2010).  Further, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude the Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board also notes that service connection may be established for certain chronic diseases that are present to a compensable degree within the first post-service year and includes hypertension.  See 38 C.F.R. §§ 3.307, 3.309(a).

In this case, however, the Board has already noted that the Veteran's service treatment records contain no entries indicative of hypertension; that the first competent medical evidence of hypertension was years after service; and the Veteran does not appear to contend otherwise.  Inasmuch as there was no evidence of hypertension until years after service, service connection is clearly not warranted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

With respect to the contentions of secondary service connection, the law provides that service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The affect one disability has upon another involves complex medical issues, particularly as here when it involves two different disease processes.  Consequently, the Board finds that competent medical evidence is required to resolve this matter.  Further, this is consistent with Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the Veteran's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  The Board has already determined that the Veteran's contentions do not constitute competent medical evidence.

The Board notes that there is competent medical evidence which both supports and refutes the Veteran's claim of secondary service connection.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

An August 2005 VA examination includes an opinion that the Veteran's hypertension was at least as likely as not caused by, a result of, or aggravated by his diabetes mellitus type II.  In support of this opinion, the examiner noted that the Veteran was diagnosed with hypertension prior to the diagnosis of diabetes mellitus; that the Veteran likely had hypertension and hyperinsulinemia for many years prior to his diagnosis of frank diabetes mellitus type II; although not all diabetics have hypertension, there is an increased incidence of hypertension in the diabetic population which may be due to multiple risk factors that were common for both conditions such as obesity; that individuals with diabetes mellitus type II have insulin resistance, a chronically pro-throbotic proinflammatory state associated with endothelial dysfunction, and accelerated atherogenesis; when the endothelium is healthy, nitric oxide controls vascular tone and protects the endothelium from damage due to increased pressure and flow; and that this mechanism is impaired in individuals with diabetes mellitus type II.

The Board notes, however, that this opinion is inconsistent with the fact the record indicates the Veteran was diagnosed with diabetes prior to his diagnosis of hypertension.  Indeed, the more recent September 2009 VA examiner criticized the August 2005 VA examiner's opinion, in part, on this basis.  The Veteran himself has also stated his diabetes was diagnosed prior to his hypertension, to include in his December 2009 Notice of Disagreement (NOD) and June 2010 Substantive Appeal.  Further, the August 2005 VA examiner noted, in pertinent part, that the Veteran's VA claims folder was not available for review nor were electronic records.  Therefore, it does not appear the August 2005 VA examiner's opinion on this matter was actually aware of the Veteran's documented medical history in this case.  Consequently, the Board must find that this opinion is entitled to little or no probative value in the instant case.

The more recent September 2009 VA examiner noted that while the claims file was not available at the time of the examination itself, it was reviewed before the opinion on the hypertension was done.  In addition, the examiner also reviewed the Veteran's computer file at the Huntington VA.  As such, it does appear that the September 2009 VA examiner was aware of the Veteran's documented medical history regarding his hypertension.

The September 2009 VA examiner opined that the diagnosis of hypertension was not caused by, related to, or aggravated currently by diabetes.  In support of this opinion, the examiner noted that the Veteran's renal function and microalbumin were normal; that diabetes has no effect on hypertension until there is gross protein in the urine; and that there were no such findings at present and certainly there was unlikely to have been any in 2005.  The September 2009 VA examiner also stated that endothelial damage related to diabetes happens in the kidney and results in the finding of increasing microalbumin loss into the urine over time until there is finally gross protein in the urine.  By this time the function of the kidney is likely to be damaged to the point where hypertension if not already present would begin and if present would be aggravated by his diabetes; renal failure and the possibility of the need for dialysis is then not too far in the future for some diabetics; and that these changes do not happen until the renal function is damaged by diabetes.

The aforementioned opinion and rationale expressed by the September 2009 VA examiner does not appear to be in equivocal or speculative language.  Further, the examiner's rationale stated that the Veteran did not have the type of medical findings that would be consistent with his hypertension being caused or aggravated by his diabetes, nor the type of findings that would support the prior August 2005 VA examiner's opinion in this matter.  No competent medical evidence is of record which refutes the September 2009 VA examiner's rationale.  Therefore, the Board finds that this opinion is persuasive and entitled to significant probative value in the instant case.

For these reasons, the Board finds that the preponderance of the competent medical evidence is against a finding the Veteran's hypertension was incurred in or otherwise the result of his active service, or that it is secondary to a service-connected disability.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). Consequently, these benefits sought on appeal with respect to this claim must be denied.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for hypertension, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

Service connection for hypertension is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


